DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the application filed on March 10, 2020.
 	
 	Claims 1-7 are pending.
	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (U.S. PGPub. No. 2006/0282548) in view of Hyams (U.S. Patent No. 10,909,080).

 	As to Claims 1, 6 and 7, Yoshida discloses a content sharing system, comprising: at least one processor; and, at least one memory device that stores a plurality of instructions, which when executed, by the at least one processor, causes the at least one processor to (Collaboration Support System. Paragraph 0062): 
 	identify a position of a cursor arranged on shared content operable by both of a first user (Terminal 103, Figure 4) and a second user (Terminal 102, Figure 4), (The position of a cursor from the user input of Terminal 102, in the whiteboard collaboration system operable by Terminals 102 and 103, is detected to determine if a data object is being operated. Paragraph 0066); 
 	identify that a first operation has been performed by the first user, the first operation being an operation of execution instruction of predetermined processing (A first operation performed by the first user Terminal 103, selecting to turn the page, is identified, being an operation to execute the predetermined processing, turning the whiteboard page. Steps S301-S302, Figure 4; Paragraph 0066-0067); 
 	identify a display update of the shared content by a second operation of the second user (Terminal 102 identifies and obtains a display update of the shared content. Step S305, Figure 4; Paragraph 0067); and 
 	execute the predetermined processing on an object that is in a focus state at a timing that is before a time earlier than the first operation by the predetermined time period and that is closest to the time earlier than the first by the predetermined time period, when it is identified that the display update has been performed during a predetermined time period until the first operation (The page turn is executed, storing the focused currently drawn object and turning the page on all of the whiteboards when it is identified that the page turn command has been initiated while the data object is being drawn. Figure 4; Paragraphs 0067-0070).  
 	However, Yoshida does not expressly disclose determine whether an object on the shared content is in a focus state or in a non-focus state, based on the position of the cursor.
 	Hyams, in the same field of endeavor, teaches determining whether an object on the shared content is in a focus state or in a non-focus state, based on the position of the cursor (Items in the shared documented are determined to be focused or not focused based on how their selection by the user, coloration, labeling and other such features. Paragraph bridging Columns 5 and 6).
 	At the time of filing it would have been obvious to a person of ordinary skill in the art to have combined the content sharing system as taught by Yoshida with determining focus states as taught by Hyams.  The motivation would have been to enable to the identification of objects each user is editing in a coauthored environment.

 	As to Claim 2, Yoshida-Hyams teaches the system as previously discussed in Claim 1.  Yoshida further teaches wherein the, at least one memory device that stores the plurality of instructions further causes the at least one processor to: 
 	execute the predetermined processing on an object that is in a focus state at a time earlier than a timing of the first operation by the predetermined time period and that is brought into a non-focus state during the predetermined time period until the first operation, when it is identified that the display update has been performed during the predetermined time period until the first operation (The page turn is executed, storing the focused currently drawn object bringing it into non-focus and turning the page on all of the whiteboards when it is identified that the page turn command has been initiated while the data object is being drawn. Figure 4; Paragraphs 0067-0070).


	As to Claim 5, Yoshida-Hyams teaches the system as previously discussed in Claim 1.  Yoshida further teaches wherein the at least one memory device that stores the plurality of instructions further causes the at least one processor to: 
 	execute predetermined processing on an object in a focus state at a timing that is before the time earlier than the first operation by the predetermined time period and that is closest to the time earlier than the first operation by the predetermined time period, when the display update has not been performed before the time earlier than the first operation by the predetermined time period (The page turn is executed, turning the page on all of the whiteboards when it is identified that the page turn command has been initiated and no drawing has been performed. Figure 4; Paragraphs 0067-0070).  

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309.  The examiner can normally be reached on Monday - Thursday 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.B.M./Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456